for fraud, and $250,000 for civil conspiracy. The district court entered its
                judgment on the jury's verdict. Findlay appealed the district court's order,
                alleging that there was insufficient evidence to support the jury's verdict
                on the issues of civil conspiracy and fraud. Jenkins cross-appealed,
                alleging that the district court abused its discretion by refusing to award
                attorney fees and special damages.
                There was insufficient evidence to support the jury's verdict on the civil
                conspiracy claim
                            "When the sufficiency of evidence is challenged on appeal, this
                court determines whether, after viewing all inferences in favor of the
                prevailing party, substantial evidence supports the jury's verdict."      J.J.
                Indus., LLC v. Bennett, 119 Nev. 269, 273, 71 P.3d 1264, 1267 (2003). A
                cause of action for "civil conspiracy arises where two or more persons
                undertake some concerted action with the intent to accomplish an
                unlawful objective for the purpose of harming another, and damage
                results." Guilfoyle v. Olde Monmouth Stock Transfer Co.,     130 Nev., Adv.
                Op. 78, 335 P.3d 190, 198 (2014) (internal quotations omitted). "Thus, a
                plaintiff must provide evidence of an explicit or tacit agreement between
                the alleged conspirators" for the purpose of harming the plaintiff. Id.
                            The evidence submitted in this case, when viewed with all
                inferences in favor of Jenkins, does not support a finding that LVAL had
                intent to harm Jenkins. Therefore, there was insufficient evidence to
                support the jury's verdict of civil conspiracy.'


                       'Because there is insufficient evidence to support the jury's verdict
                on the civil conspiracy claim, we do not reach the issue of whether the
                jury's award of damages for that claim was duplicative or excessive as a
                matter of law.

SUPREME COURT
     OF
   NEVADA
                                                        2
(0) 1947A ero
                There was sufficient evidence to support the jury's verdict on the fraud
                claim
                             To prove fraud by inducement, a plaintiff "must prove by clear
                and convincing evidence each of the following elements": (1) a false
                representation made by a party, (2) knowledge or belief by the party that
                the representation was false, or knowledge that it had an insufficient basis
                for making the representation, (3) intent to induce another party to
                consent to the contract's formation, (4) the other party justifiably relied
                upon the misrepresentation, and (5) damage to the other party resulted.
                J.A. Jones Constr. Co. v. Lehrer McGovern Bovis, Inc., 120 Nev. 277, 290,
                89 P.3d 1009, 1018 (2004).
                             The evidence submitted in this case, when viewed with all
                inferences in favor of Jenkins, supports a finding that the elements of
                fraud were met. Therefore, there was sufficient evidence to support the
                jury's verdict of fraud.
                The district court abused its discretion by refusing to award attorney fees
                without stating a basis for its denial
                             "The decision to award attorney fees is within the sound
                discretion of the district court and will not be overturned absent a
                manifest abuse of discretion." Kahn v. Morse & Mowbray, 121 Nev. 464,
                479, 117 P.3d 227, 238 (2005) (internal quotations omitted). However, it
                ‘`constitutes an abuse of discretion for a court to give no reason for its
                refusal to award fees." Pandelis Constr. Co. v. Jones-Viking Assocs., 103
Nev. 129, 132, 734 P.2d 1236, 1238 (1987).
                             Here, the district court abused •its discretion by denying
                Findlay's motion for attorney fees without stating a basis for its denial.
                Therefore, we remand this case to the district court with directions to
                either award attorney fees or state its reasons for refusing to do so.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                The district court did not abuse its discretion by refusing to award special
                damages under NRS 41.1395
                             NRS 41.1395 authorizes a vulnerable person who suffers a
                personal injury or a loss of money or property caused by exploitation to
                recover double damages and, under certain circumstances, attorney fees
                and costs. NRS 41.1395(1), (2). Special damages must be specifically
                pleaded. NRCP 9(g); Horgan v. Felton, 123 Nev. 577, 586 n.26, 170 P.3d
982, 988 n.26 (2007).
                             Here, Jenkins did not specifically plead double damages and
                attorney fees under NRS 41.1395 in his complaint. Therefore, the district
                court properly refused to award them.
                Conclusion
                             There was insufficient evidence submitted in this case to
                support the jury's verdict of civil conspiracy. Furthermore, the district
                court abused its discretion by refusing to award attorney fees without
                stating a basis for its denial. We therefore
                             ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                    Saitta




SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 1947A COW
                cc: Hon. David B. Barker, District Judge
                     Pico Rosenberger
                     The Wasielewski Law Firm, Ltd.
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                  5
(0) 1947A 404